1
2
3                                                             JS-6
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    JARRED E. CHANEY,                      Case No. 2:19-cv-06125-FMO (KES)
12                 Petitioner,
13          v.                                          JUDGMENT

14    DAVID BAUGHMAN, Warden,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is dismissed without prejudice based on
21   Petitioner’s failure to prosecute.
22
23
24   DATED: January 31, 2020              _________/s/________________________
25                                        FERNANDO M. OLGUIN
                                          UNITED STATES DISTRICT JUDGE
26
27
28
